NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



HILLSBOROUGH COUNTY BOARD          )
OF COUNTY COMMISSIONERS,           )
                                   )
            Petitioner,            )
                                   )
v.                                 )                       Case No. 2D18-5121
                                   )
WILLIAM F. SUTTON FAMILY, LLP,     )
WILLIAM SUTTON, JR., and CAROL     )
SUTTON,                            )
                                   )
            Respondents.           )
___________________________________)

Opinion filed May 24, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Robert A.
Foster, Jr., Judge.

Louis Whitehead, III, of Hillsborough County
Attorney's Office, Tampa, for Petitioner.

Hala A. Sandridge and Andrea E. Zelman of
Buchanan, Ingersoll, & Rooney, P.C.,
Tampa, for Respondents.


PER CURIAM.


               Denied.


NORTHCUTT, SILBERMAN, and BADALAMENTI, JJ., Concur.